Citation Nr: 1105591	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  05-17 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a July 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

A March 2007 Board decision found that new and material evidence 
had been submitted to reopen the Veteran's claim of entitlement 
to service connection for PTSD, and remanded the Veteran's claim 
for further development.

The Board denied the Veteran's claim in September 2008.  The 
Veteran appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a July 2010 Memorandum Decision, the Court reversed 
the Board's determination that the Veteran failed to submit 
sufficient corroborating evidence or verification of an in-
service stressor.  It remanded the case to the Board in light of 
the fact that the Board must make a determination as to the nexus 
between the Veteran's PTSD and his confirmed stressors.  


FINDING OF FACT

The Veteran has PTSD due to stressful events during service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304(f) (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 
 
Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2010).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) competent evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Veteran in 
that case, who had a non-combat military occupational specialty 
(MOS), claimed that he was exposed to rocket attacks while 
stationed at Da Nang.  Records for the Veteran's unit 
corroborated the Veteran's assertion that enemy rocket attacks 
occurred during the time he was stationed at Da Nang, but did not 
document his personal participation. The U.S. Court of Appeals 
for Veterans Claims (Court) in that case determined that the 
Veteran's presence with his unit at the time the attacks occurred 
corroborated his statement that he experienced such attacks 
personally.  Citing Suozzi v. Brown, 10 Vet. App. 307 (1997), the 
Court concluded that the Board erred in interpreting the 
corroboration requirement too narrowly by requiring the Veteran 
to corroborate his actual proximity to and participation in the 
rocket attacks on Da Nang.  Id. at 128- 29.

According to newly promulgated regulations, if a stressor claimed 
by a Veteran is related to the Veteran's "fear of hostile 
military or terrorist activity" and a VA or VA-contracted 
psychiatrist or psychologist confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor so long as there is not clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service.  Stressor Determinations for Post 
Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 
2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 
41,092 (July 14, 2010) (correcting the effective date of the rule 
published on July 13, 2010).  For purposes of this section, "fear 
and hostile military or terrorist activity" means that a "Veteran 
experienced, witnessed or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others....and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror."  75 Fed. Reg. at 39,852.   

History and Analysis

The Veteran asserts that he has PTSD due to stressful events that 
occurred in service.  Service treatment records are negative for 
any diagnosis, treatment or complaints related to PTSD or any 
other psychiatric disorder or that he complained of stress 
resulting from trauma.  

At a June 2006 hearing before the undersigned, the Veteran 
asserted that he was in the 86th Signal Battalion from February 
1970 to October or November 1970.  He stated that he then was 
reassigned to the 535th Signal Battalion without written orders.  
The Veteran testified that he was with the 86th until he tried to 
commit suicide and that he was then reassigned to the 535th.  The 
Veteran stated that his most stressful event while in the 86th 
was seeing dead bodies outside the compound, including a woman 
and her child who were killed because they thought she might be 
booby trapped.  

In a letter dated in July 2008, the Veteran's attorney asserted 
that service records submitted with that letter verify the 
Veteran's stressors.  He noted that an April 1970 service record 
stated that during the first quarter of 1970 the 52nd Signal 
Battalion experienced thirty enemy initiated activities, 
including rocket and mortar attacks which wounded two soldiers.  
The attorney noted that other attached records showed that on two 
separate occasions in May 1970 the Dong Tam facility was damaged 
by enemy mortars and that the 86th Signal Battalion was involved.  
He further noted that in June 1970 a grenade was thrown into the 
billet of the 86th Signal Battalion causing damage and injuries.  
The attorney asserted that these records showed that there were 
attacks close to Cu Chi during the period Veteran was assigned at 
Cu Chi and a grenade explosion in the camp's bunker on July 4, 
1970.  The attorney noted that these records showed that small 
arms fire also occurred at Cu Chi and that publications for the 
25th Infantry Division from May and July 1970 noted that several 
ambushes, casualties, and enemy infiltrations occurred on the 
base during that period of time.

The Board notes that all the precise details of the Veteran's 
claimed stressors have not been verified, however, as it has not 
been verified that the Veteran was personally present during 
these incidents.  This case is similar to Pentecost v. Principi, 
16 Vet. App. 124 (2002), as the Veteran here had a non-combat MOS 
and claimed that he was exposed to a stressful situation while 
stationed in Vietnam.  The Court in Pentecost determined that the 
Veteran's presence with his unit at the time attacks occurred 
corroborated his statement that he experienced such attacks 
personally and the Board had erred in interpreting the 
corroboration requirement too narrowly by requiring the Veteran 
to corroborate his actual proximity to and participation in the 
rocket attacks on Da Nang.  Pentecost at 128- 29.  The Board also 
notes that in Suozzi v. Brown, 10 Vet. App. 307 (1997) the Court 
held that corroboration of an alleged stressor does not demand 
"corroboration of every detail including the appellant's 
personal participation."  Suozzi, 10 Vet. App. at 311.  In 
Suozzi, the Veteran's reported stressor was a hostile attack in 
which 17 members of his company were killed.  

Through its July 2010 Memorandum Decision the Court pointed to 
Pentecost and the above evidence and reversed the Board's 
September 2008 determination that the Veteran failed to submit 
sufficient corroborating evidence or verification of an in-
service stressor.  Accordingly, pursuant to the Court's 
Memorandum Decision, the Board finds there is credible supporting 
evidence that the claimed in-service stressors actually occurred.  
38 C.F.R. § 3.304(f).  

The Board also finds that there is a current diagnosis of PTSD.  
Specifically, such diagnosis is confirmed in numerous VA 
treatment records (including during a February 2002 VA 
examination - as acknowledged in the Board's September 2008 
decision) and in a September 2010 private examination report from 
Dr. M.C.  The September 2010 examiner also provides medical 
evidence of a link between the current symptomatology and the 
claimed in-service stressor, as the examiner opined that that the 
Veteran's PTSD was due to the various trauma he suffered while on 
active duty service in Vietnam.  

Therefore, the Board finds that there is (1) a current diagnosis 
of PTSD, (2) medical evidence of a link between the current 
symptomatology and the claimed in-service stressor and (3) 
credible supporting evidence that at least one of the claimed in-
service stressors actually occurred.  Accordingly, service 
connection for PTSD is granted.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In light of the favorable 
determination contained herein, further development with regard 
to VA's duties to notify and assist would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  


ORDER

Service connection for PTSD is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


